Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Amendment, filed on 8/23/22, with respect to Claims 1-16 have been fully considered and are persuasive.  The Non-Final rejection of 6/30/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a refillable drinking vessel comprising a bottle filling structure, a base plate, and a fluid control structure; wherein a form factor of the base plate is formed such that the base plate inserts into a base plate cover when the bottle fitting structure attaches to the base plate; wherein the bottle fitting structure comprises a base plate cover, a bottle intake fitting, and an RFID tracking tag; wherein the bottle intake fitting is a fitting; wherein the base plate cover is formed from a magnetic material; wherein the bottle intake fitting physically connects to a silicone fitting of the base plate to form a fluidic connection with the base plate;
wherein the bottle intake fitting forms a fluid impermeable connection with the silicone fitting; wherein the bottle intake fitting transports the pressurized fluid received from the base plate into the flask, as defined within the context of claim 1 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753